 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 6060 
 
AN ACT 
To amend Public Law 106–392 to maintain annual base funding for the Upper Colorado and San Juan fish recovery programs through fiscal year 2019. 
 
 
1.Short titleThis Act may be cited as the Endangered Fish Recovery Programs Extension Act of 2012.  
2.Extensions of authority under Public Law 106–392; reportSection 3(d)(2) of Public Law 106–392 is amended— 
(1)by striking 2011 each place it appears and inserting 2019;  
(2)by striking 2008 and inserting 2018; and  
(3)by inserting before Nothing in this Act the following: Such report shall also describe the Recovery Implementation Programs actions and accomplishments to date, the status of the endangered species of fish and projected dates for downlisting and delisting under the Endangered Species Act of 1973, and the utilization of power revenues for annual base funding..  
3.Indirect cost recovery rate for recovery programsSection 3 of Public Law 106–392 is amended by adding at the end the following new subsection: 
 
(i)Limitation on indirect cost recovery rateThe indirect cost recovery rate for any transfer of funds to the U.S. Fish and Wildlife Service from another Federal agency for the purpose of funding any activity associated with the Upper Colorado River Endangered Fish Recovery Program or the San Juan River Basin Recovery Implementation Program shall not exceed three percent of the funds transferred. In the case of a transfer of funds for the purpose of funding activities under both programs, the limitation shall be applied to the funding amount for each program and may not be allocated unequally to either program, even if the average aggregate indirect cost recovery rate would not exceed three percent. .  
4.Limitation on travel for advocacy purposesAt the end of Public Law 106–392, add the following new section: 
 
5.Limitation on travel for advocacy purposesNo Federal funds may be used to cover any expenses incurred by an employee or detailee of the Department of the Interior to travel to any location (other than the field office to which that individual is otherwise assigned) to advocate, lobby, or attend meetings that advocate or lobby for the Recovery Implementation Programs. .  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
